DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 12-21, 28-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platt et al. (US 2019/0362312 A1) in view of Reilly et al. (“SecSpace: Prototyping Usable Privacy and Security for Mixed Reality Collaborative Environments”).
Regarding claim 1, Platt teaches:
 A method of generating virtual content, the method comprising: 
initiating, by a device, a virtual session for presenting virtual content; ([0052], “The communication system 200 also includes a first client 230, coupled to the first coupler agent 220 and a server 255 via a network 250, configured to access (e.g., initiate) a virtual session with the server 255,”)
identifying, for the virtual session, …space for use as a virtual private space for presenting at least a portion of the virtual content; ([0050], “An immersive, remote communication and/or collaboration experience takes place within a virtual and/or augmented reality space defined by a VR system, and includes coupling and binding methods to the physical world that enhance the immersive experience.” [0086], “A private zone contains areas that are viewable only to an individual communicating entity. The communicating entity may display and view information/datasets privately and outside of the view of other communicating entities. The private zone also contains areas that may hold three-dimensional objects such as advertisements, brand symbols, and customized objects based upon preferences of the communicating entity.” E.g. FIG. 26)
outputting boundary information defining a boundary of the virtual private space; ([0086], “virtual and/or augmented reality boundaries that are clear avail communicating entities a view of a virtual and/or augmented reality scene, which may be populated with a sky map, object, advertisement, or other image based on preferences of the communicating entities.” E.g. FIG. 26) and 
generating at least the portion of the virtual content for the virtual private space, at least the portion of the virtual content being viewable in the virtual private space by one or more authorized users of the virtual session and not being viewable by one or more unauthorized users.([0086], “A private zone contains areas that are viewable only to an individual communicating entity. The communicating entity may display and view information/datasets privately and outside of the view of other communicating entities. The private zone also contains areas that may hold three-dimensional objects such as advertisements, brand symbols, and customized objects based upon preferences of the communicating entity.” [0087], “The private zones may be customized by the communicating entities to suit the subject of the communication and/or collaboration. For instance, the private zone may be a virtual and/or augmented reality boardroom or an auditorium. The private zone may be customized with three-dimensional advertisements, brand symbols or other objects based on the preferences of the communicating entity. When a communicating entity wishes to store files or other information that may be necessary during a virtual session for quick retrieval, a communicating entity need only place the files or information in the private zone. The files or information are readily available for sharing from the private zone, but are not visible to other communicating entities.”)
However, Platt does not explicitly teach, Reilly teaches:
identifying, for the virtual session, a portion of a physical space for use as a virtual private space (Page 276, left top: “

    PNG
    media_image1.png
    95
    509
    media_image1.png
    Greyscale
”)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Platt with the specific teachings of Reilly to acquire a mixed reality effect.

Regarding claim 2, Platt in view of Reilly teaches:
The method of claim 1, wherein at least the portion of the virtual content is not viewable by the one or more unauthorized users based on the boundary virtual content associated with the boundary information. (Platt [0086], “A private zone contains areas that are viewable only to an individual communicating entity. The communicating entity may display and view information/datasets privately and outside of the view of other communicating entities. The private zone also contains areas that may hold three-dimensional objects such as advertisements, brand symbols, and customized objects based upon preferences of the communicating entity.” FIG. 26)

Regarding claim 3, Platt in view of Reilly teaches:
The method of claim 1, wherein a real world volume defined within the boundary virtual content is not viewable by the one or more unauthorized users based on the boundary virtual content associated with the boundary information.( Platt [0050], “An immersive, remote communication and/or collaboration experience takes place within a virtual and/or 

    PNG
    media_image2.png
    50
    507
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    95
    509
    media_image1.png
    Greyscale
”)
Platt teaches a collaborated virtual content sharing method, in which virtual content are presented on a display surface. Reilly also teaches a collaborated virtual content sharing method, in which the virtual content are presented on a physical column. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Platt with the specific teachings of Reilly to acquire a mixed reality effect.)

Regarding claim 4, Platt teaches:
 The method of claim 1, further comprising 

outputting boundary virtual content identifying the boundary for the virtual private space, the boundary virtual content being viewable by the one or more unauthorized users of the virtual session.(page 277, left bottom: “
    PNG
    media_image3.png
    160
    515
    media_image3.png
    Greyscale
”)
Platt teaches a collaborated virtual content sharing method, in which display has private section boundary. Reilly also teaches allowing unauthorized user to view the boundary of a private section to facilitate users’ communication. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Platt with the specific teachings of Reilly to facilitate users’ communication in the collaborated virtual content sharing session.

Regarding claim 5, Platt in view of Reilly teaches:
The method of claim 1, wherein the boundary information includes at least one of world coordinates in the physical space and one or more feature points in at least one image of the physical space usable to generate the boundary virtual content identifying the boundary for the virtual private space.(Platt, FIG. 26 The dotted line for private zone and navigation zone.)

Regarding claim 12, Platt in view of Reilly teaches:
The method of claim 1, wherein the device is an extended reality device, further comprising: displaying, by the extended reality device, at least the portion of the virtual content. ( Platt [0052], “The communication system 200 also includes a first client 230, coupled to the first coupler agent 220 and a server 255 via a network 250, configured to access (e.g., initiate) a virtual session with the server 255, receive an instruction from the server 255 to instantiate a first virtual representation 243 of the first entity 215 in a first public zone 242 of a first collaborative virtual room 241 of a first virtual space 240, receive a response from the server 255 including metadata representing a second virtual representation 263 of the second entity 295, and instantiate the second virtual representation 263 in the first public zone 242 of the first collaborative virtual room 241 rendered from a perspective of the first entity 215.”)

Regarding claim 13, Platt in view of Reilly teaches:
The method of claim 1, wherein the device is a first extended reality device, and further comprising: outputting at least the portion of the virtual content to a second extended reality device. ( Platt [0052], “The communication system 200 also includes a first client 230, coupled to the first coupler agent 220 and a server 255 via a network 250, configured to access (e.g., initiate) a virtual session with the server 255, receive an instruction from the server 255 to instantiate a first virtual representation 243 of the first entity 215 in a 

Regarding claim 14, Platt in view of Reilly teaches:
The method of claim 1, wherein the device is a first extended reality device, and further comprising: displaying, by the first extended reality device, at least the portion of the virtual content; and outputting at least the portion of the virtual content to a second extended reality device. ( Platt [0052], “The communication system 200 also includes a first client 230, coupled to the first coupler agent 220 and a server 255 via a network 250, configured to access (e.g., initiate) a virtual session with the server 255, receive an instruction from the server 255 to instantiate a first virtual representation 243 of the first entity 215 in a first public zone 242 of a first collaborative virtual room 241 of a first virtual space 240, receive a response from the server 255 including metadata representing a second virtual representation 263 of the second entity 295, and instantiate the second virtual representation 263 in the first public zone 242 of the first collaborative virtual room 241 rendered from a perspective of the first entity 215.”)

Regarding claim 15, Platt teaches:
The method of claim 1, wherein the device is a first extended reality device, and further comprising: displaying, by the first extended reality device, at least the portion of the virtual content; outputting at least the portion of the virtual content to a second extended reality device; ( Platt [0052], “The communication system 200 also includes a first client 230, coupled to the first coupler agent 220 and a server 255 via a network 250, configured to access (e.g., initiate) a virtual session with the server 255, receive an instruction from the server 255 to instantiate a first virtual representation 243 of the first entity 215 in a first public zone 242 of a first collaborative virtual room 241 of a first virtual space 240, receive a response from the server 255 including metadata representing a second virtual representation 263 of the second entity 295, and instantiate the second virtual representation 263 in the first public zone 242 of the first collaborative virtual room 241 rendered from a perspective of the first entity 215.”)
However, Platt does not, but Reilly teaches:
receiving, by the second extended reality device, the boundary information; and generating, by the second extended reality device, the virtual boundary content from the received boundary information. (page 279, left,”

    PNG
    media_image4.png
    213
    589
    media_image4.png
    Greyscale
”
Fig. 2 shows that after placed card on the dedicated region to the remote player, generating a virtual world command sent to the remote player. In the remote player side, the 
Platt teaches a collaborated virtual content sharing method, in which display has private section boundary. Reilly also teaches allowing the other user to see the same section boundary layout to facilitate session communication. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Platt with the specific teachings of Reilly to facilitate users’ communication in the collaborated virtual content sharing session.

Regarding claim 16, Platt in view of Reilly teaches:
The method of claim 1, wherein the device is a server device, and further comprising: outputting, by the server device, at least the portion of the virtual content to an extended reality device. ( Platt [0052], “The communication system 200 also includes a first client 230, coupled to the first coupler agent 220 and a server 255 via a network 250, configured to access (e.g., initiate) a virtual session with the server 255, receive an instruction from the server 255 to instantiate a first virtual representation 243 of the first entity 215 in a first public zone 242 of a first collaborative virtual room 241 of a first virtual space 240, receive a response from the server 255 including metadata representing a second virtual representation 263 of the second entity 295, and instantiate the second virtual representation 263 in the first public zone 242 of the first collaborative virtual room 241 rendered from a perspective of the first entity 215.”)

Regarding claim 17, Platt in view of Reilly teaches:
An apparatus for generating virtual content, comprising: a memory configured to store virtual content; (Platt [0060], “The digital object 218 may be stored in memory 217 and include a single object or a data set.”)and one or more processors coupled to the memory and configured to (Platt [0053], “The first coupler agent 220 includes a processor 222, memory 225 and a communication interface 227, and the first client 230 includes a processor 232, memory 235 and a communication interface 237. The second coupler agent 280 includes a processor 282, memory 285 and a communication interface 287, and the second client 270 includes a processor 272, memory 275 and a communication interface 277. The server 255 includes a processor 256, memory 257 and a communication interface 258.”)
The rest of claim 17 recites similar limitations of claim 1, thus are rejected using the same rationale.

Regarding claim 29, Platt in view of Reilly teaches:
The apparatus of claim 17, wherein the apparatus is an extended reality device. ( Platt [0052], “The communication system 200 also includes a first client 230, coupled to the first coupler agent 220 and a server 255 via a network 250, configured to access (e.g., initiate) a virtual session with the server 255, receive an instruction from the server 255 to instantiate a first virtual representation 243 of the first entity 215 in a first public zone 242 of a first collaborative virtual room 241 of a first virtual space 240, receive a response from the server 255 including metadata representing a second virtual representation 263 of the second entity 295, and instantiate the second virtual representation 263 in the first public zone 242 of the first collaborative virtual room 241 rendered from a perspective of the first entity 215.”)

Regarding claim 30, Platt in view of Reilly teaches:
The apparatus of claim 17, further comprising a display. (Platt FIG. 1, 120)

Regarding claim 31, Platt in view of Reilly teaches:
 The apparatus of claim 30, wherein the display is configured to display at least the portion of the virtual content. ( Platt [0052], “The communication system 200 also includes a first client 230, coupled to the first coupler agent 220 and a server 255 via a network 250, configured to access (e.g., initiate) a virtual session with the server 255, receive an instruction from the server 255 to instantiate a first virtual representation 243 of the first entity 215 in a first public zone 242 of a first collaborative virtual room 241 of a first virtual space 240, receive a response from the server 255 including metadata representing a second virtual representation 263 of the second entity 295, and instantiate the second virtual representation 263 in the first public zone 242 of the first collaborative virtual room 241 rendered from a perspective of the first entity 215.”)

Regarding claim 32, Platt in view of Reilly teaches:
The apparatus of claim 30, wherein the apparatus is a first extended reality device, and wherein: the display is configured to display at least the portion of the virtual content; and the one or more processors are configured to output at least the portion of the virtual content to a second extended reality device. ( Platt [0052], “The communication system 200 also includes a first client 230, coupled to the first coupler agent 220 and a server 255 via a 

Regarding claim 35, Platt in view of Reilly teaches:
A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors  (Platt [0057], “he techniques shown in the FIGUREs illustrated herein can be implemented using code and data stored and executed on one or more communication devices. Such communication devices store and communicate (internally and/or with other communication devices over a network) code and data using non-transitory tangible machine readable medium (e.g., magnetic disks; optical disks; read only memory; flash memory devices; phase-change memory) and transitory machine-readable communication medium (e.g., electrical, optical, acoustical or other forms of propagated signals-such as carrier waves, infrared signals, digital signals, etc.).”)to:
The rest of claim 35 recites similar limitations of claim 1, thus are rejected using the same rationale.

. 

Claim 6, 8-11, 22, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platt in view of Reilly and further in view of Sharifi et al. (US 2018/0285592 A1).
Regarding claim 6, Platt in view of Reilly teaches:
The method of claim 1, further comprising: 
However, Platt in view of Reilly does not teach, Sharifi teaches:
receiving an indication that an unauthorized user has entered the virtual private space; ([0031], “PMM 126 may determine whether an individual is proximate to PSD 112. In some instances, if PSD 212 is not included as part of computing device 110, PMM 126 may determine whether an individual is proximate to computing device 110. PMM 126 may determine whether an individual is proximate to PSD 112 based on sensor data generated by one or more sensors (e.g., sensor components 252 of FIG. 2) associated with computing device 110.” [0032], “In some instances, PMM 126 may determine whether an individual that is proximate to PSD 112 of computing device 110 is authorized to consume information output by computing device 110 by performing facial recognition, voice analysis, etc. For instance, PMM 126 may determine that user 130 is associated with the currently active user account and that unauthorized individuals 132A and 132B are not associated with the currently active user account.”) and based on the indication that the unauthorized user has entered the virtual private space, occluding at least a portion of the unauthorized user from being viewable in the virtual private space by the one or more authorized users. ([0037], “thus may cause 
Platt in view of Reilly teaches a collaborated virtual content sharing method, in which virtual content are presented on a display surface. Sharifi also teaches a collaborated virtual content sharing method, in which the virtual content are obscured when an unauthorized use enter a private space. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Platt in view of Reilly with the specific teachings of Sharifi to protect data privacy.

Regarding claim 8, Platt in view of Reilly teaches:
The method of claim 1, further comprising: 
However, Platt in view of Reilly does not teach, Sharifi teaches:
receiving an indication that an unauthorized user has entered the virtual private space; receiving an indication that an unauthorized user has entered the virtual private space; ([0031], “PMM 126 may determine whether an individual is proximate to PSD 112. In some instances, if PSD 212 is not included as part of computing device 110, PMM 126 may determine whether an individual is proximate to computing device 110. PMM 126 may determine whether an individual is proximate to PSD 112 based on sensor data generated by one or more sensors (e.g., sensor components 252 of FIG. 2) associated with computing device 110.” [0032], “In  and based on the indication that the unauthorized user has entered or is within the threshold distance of entering the virtual private space, outputting a notification indicating a presence of the virtual private space.([0037], “thus may cause computing device 110 to the information such that at least a portion of the information is obscured. For instance, PMM 126 may send an indication to UI module 120 that the information should be obscured, such that UI module 120 may output a graphical user interface 114 where at least a portion of information is obscured.”)
Platt in view of Reilly teaches a collaborated virtual content sharing method, in which virtual content are presented on a display surface. Sharifi also teaches a collaborated virtual content sharing method, in which a notification that indicating the virtual content are obscured are sent out when an unauthorized use enter a private space. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Platt in view of Reilly with the specific teachings of Sharifi to protect data privacy.

Regarding claim 9, Platt in view of Reilly and Sharifi teaches:
The method of claim 8, wherein outputting the notification includes at least one of sending the notification to a device of the unauthorized user and outputting an audio notification indicating the presence of the virtual private space.( Sharifi FIG. 3 [0047] and [0048], “In some examples, presence-sensitive input component 272 also provides output to a user using tactile, audio, or video stimuli as described with respect to display component 270.” The combination rationale of claim 8 is incorporated here.)

Regarding claim 10, Platt in view of Reilly teaches:
The method of claim 1, further comprising: 
However, Platt in view of Reilly does not teach, Sharifi teaches:
receiving an indication that an unauthorized user has entered or is within a threshold distance of entering the virtual private space ([0031], “PMM 126 may determine whether an individual is proximate to PSD 112. In some instances, if PSD 212 is not included as part of computing device 110, PMM 126 may determine whether an individual is proximate to computing device 110. PMM 126 may determine whether an individual is proximate to PSD 112 based on sensor data generated by one or more sensors (e.g., sensor components 252 of FIG. 2) associated with computing device 110.” [0032], “In some instances, PMM 126 may determine whether an individual that is proximate to PSD 112 of computing device 110 is authorized to consume information output by computing device 110 by performing facial recognition, voice analysis, etc. For instance, PMM 126 may determine that user 130 is associated with the currently active user account and that unauthorized individuals 132A and 132B are not associated with the currently active user account.”) and based on the indication that the unauthorized user has entered or is within the threshold distance of entering the virtual private space, outputting a notification to one or more devices of the one or more authorized users indicating that the unauthorized user has entered or is within the threshold distance of entering the virtual private space.([0037], “thus may cause computing device 110 to the information such that at least a portion of the information is obscured. For instance, PMM 126 may send an indication to UI module 120 that the information should be obscured, such that UI module 120 may output a graphical user interface 114 where at least a portion of information is obscured.”)
Platt in view of Reilly teaches a collaborated virtual content sharing method, in which virtual content are presented on a display surface. Sharifi also teaches a collaborated virtual content sharing method, in which a notification that indicating the virtual content are obscured are sent out when an unauthorized use enter a private space. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Platt in view of Reilly with the specific teachings of Sharifi to protect data privacy.

Regarding claim 11, Platt in view of Reilly and Sharifi teaches:
The method of claim 10, wherein the notification includes an outline of the unauthorized user.( As explained in claim 10, Platt in view of Reilly and Sharifi teaches that detecting a unauthorized user entering a space. Reilly further teaches (Reilly  FIG. 1) to show a user entered the space using an outline of an user. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Platt in view of Reilly and Sharifi with the specific teachings of Reilly 
	
	Claims 22, 24-27 recite similar limitations of claim 6, 8-11 respectively, thus are rejected using the same rejection rationale respectively. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platt in view of Reilly and further in view of Sharifi and Oezbek et al. (US 2020/0085511 A1).
Regarding claim 7, Platt in view of Reilly teaches:
The method of claim 1, further comprising: 
However, Platt in view of Reilly does not teach, Sharifi teaches:
receiving an indication that an unauthorized user has entered or is within a threshold distance of entering the virtual private space; ([0031], “PMM 126 may determine whether an individual is proximate to PSD 112. In some instances, if PSD 212 is not included as part of computing device 110, PMM 126 may determine whether an individual is proximate to computing device 110. PMM 126 may determine whether an individual is proximate to PSD 112 based on sensor data generated by one or more sensors (e.g., sensor components 252 of FIG. 2) associated with computing device 110.” [0032], “In some instances, PMM 126 may determine whether an individual that is proximate to PSD 112 of computing device 110 is authorized to consume information output by computing device 110 by performing facial recognition, voice analysis, etc. For instance, PMM 126 may determine that user 130 is associated with the currently active user account and that unauthorized individuals 132A and 132B are not  and based on the indication that the unauthorized user has entered or is within the threshold distance of entering the virtual private space, changes one or more virtual objects in the virtual private space… the unauthorized user.. ([0037], “thus may cause computing device 110 to the information such that at least a portion of the information is obscured. For instance, PMM 126 may send an indication to UI module 120 that the information should be obscured, such that UI module 120 may output a graphical user interface 114 where at least a portion of information is obscured.”)
Platt in view of Reilly teaches a collaborated virtual content sharing method, in which virtual content are presented on a display surface. Sharifi also teaches a collaborated virtual content sharing method, in which the virtual content are obscured when an unauthorized use enter a private space. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Platt in view of Reilly with the specific teachings of Sharifi to protect data privacy.
However, Platt in view of Reilly and Sharifi does not explicitly teach, but Oexbek teaches:
move one or more virtual objects in the virtual private space to avoid at least a portion of the user.([0052], “he control buttons 320, 322, 324 may further be configured to rotate or move an image of the patient data. This may include moving the position and/or location the augmented reality window 310 is displayed on the lens 36 to avoid blocking or interfering with the user's view of the augmented reality visualization on the patient 60.”)
Platt in view of Reilly and Sharifi teaches changes the relationship between the virtual object and the unauthorized users when the unauthorized enter the private space. Oezbek 
. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Platt in view of Reilly and Sharifi with the specific teachings Oezbek to give users a clear view in a mixed reality environment.

Claims 23 recite similar limitations of claim 7, thus are rejected using the same rejection rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YANNA WU/Primary Examiner, Art Unit 2611